Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Response to Amendment
The Amendment filed 02/26/2021 has been entered. Claims 8, 9, 14 and 19 are canceled. Claims 1-7, 10-12, 15-18 and 20-21 remain pending in the application. Claim 19 recites cancel which should be cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ritche (US 20020194319 A1 hereinafter Ritche) in view of Rao (US 20070088701 A1 hereinafter Rao) and Johansson et al. (US 10540223 B1 hereinafter Johansson).

As to independent claim 1, Ritche teaches a method of collecting and curating data regarding an issue on a computing device in response to a press of a dedicated physical button connected to the computing device by an end user, the method comprising steps of: [monitors devices regarding an error (issue) ¶21]
monitoring and collecting, by the computing device, real-time computer usage data and system diagnostic data from the computing device during use by the end user prior to occurrence of the issue; [monitoring tool monitors and receives information (collects data) in real time ¶21 "In this regard, a monitoring center 70 with a monitoring tool 76 is provided that is configured to, among other tasks, receive error alerts, perform server and network diagnostics (i.e., differentiate between server or network device problems and network communication problems and select specific diagnostic tools based on such differentiation), retrieve useful information from the alerts, determine when and whether a job ticket should be created, and based on such determination to pass the parsed error alert information to a service ticket mechanism 96."]
collecting information regarding a hardware state of the computing device, [error data about device ¶15 "a device or a communication pathway in the network is faulting"]

collecting, by the computing device, additional system diagnostic data about the computing device at the time of occurrence of the issue; [collects geographic, name and other device data ¶42-¶43 "information is useful for completion of the job ticket to allow maintenance personnel to locate the device"]
checking a system uptime of the computing device, and [availability ¶14"display on a user interface of existing availability and downtimes"]
upon completion of the execution of a last of the plurality of data collection tasks, curating, by the computing device, the collected real-time computer usage data and system diagnostic data, the additional information regarding the issue, and the additional system diagnostic data; and [Fig. 2 illustrates putting useful information in a ticket (curates 130) after collecting data (error data 112,114) and additional data (geographic and device data ¶42-¶43) ¶21-¶22 "retrieve useful information from the alerts, determine when and whether a job ticket should be created, and based on such determination to pass the parsed error alert information to a service ticket mechanism 96. [0022] The service ticket mechanism 96 automatically downloads and edits a job ticket template"]
transmitting, by the computing device, the curated real-time computer usage data and system diagnostic data, the additional information regarding the issue, and the additional system diagnostic data to a remote server for access by a technical resource.[transmits created job ticket 
Ritche does not specifically teach detecting, by the computing device, the press of the dedicated physical button by the end user indicating the issue has occurred and upon detecting the press of the dedicated physical button, collecting, by the computing device, additional information regarding the issue from the end user; 
However, Rao teaches detecting, by the computing device, the press of the dedicated physical button by the end user indicating the issue has occurred; [detects input on a CallMe button for customer service (has issue) ¶39 "when a customer/subscriber activates a user input such as the CallMe button 171 of FIG. 2. Such a user input device may be provided on the electronic device 107 to allow a user to automatically register for customer care service."]
upon detecting the press of the dedicated physical button, collecting, by the computing device, additional information regarding the issue from the end user; [collects and communicates a profile upon button press ¶39 "electronic device may be capable of communicating such a device profile automatically to a customer care server such as, for example, the customer care server 157, when a customer/subscriber activates a user input such as the CallMe button 171 of FIG. 2"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche by incorporating the detecting, by the computing device, the press of the dedicated physical button by the end user indicating the issue has occurred and upon detecting the press of the dedicated physical button, collecting, by the computing device, additional information regarding the issue from the end user disclosed by Rao because both techniques address the same field of customer 
Ritche and Rao fail to teach executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and collecting a list of recorded events on the computing device; 
However, Johansson teaches executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and [Parallel operations (Col. 21 Ln. 40-55) including screenshots Col. 8 Ln. 5-38 "a user interface 120 may include a screen capture representative of a portion of a display output that was presented by the first user device 104(1) at the time the error 110 occurred."]
collecting a list of recorded events on the computing device; [logs Col. 13 Ln. 3-24 ]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche and Rao by incorporating the executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and collecting a list of recorded events on the computing device disclosed by Johansson because all techniques address the same field of customer service and by incorporating Johansson into Ritche and Rao improves ability to find possible causes of error and more appropriate remedial action [Johansson Col. 1 Ln 58-67]

claim 2, the rejection of claim 1 that is incorporated. Ritche, Rao and Johansson further teach detecting, by the computing device, a plurality of significant events of usage of the computing device by the end user; and upon detecting each of the plurality of significant events, taking, by the computing device, a screenshot of a display of the computing device and storing the screenshot in a memory of the computing device along with related event data [Johansson screen captures of error events on user device Fig. 2 104, 120 Col. 8 Ln. 5-38]

As to dependent claim 4, the rejection of claim 1 that is incorporated. Ritche, Rao and Johansson further teach wherein transmitting the curated information and data to the remote server for access by the technical resource comprises extracting ticket data from the transmitted information and data at the remote server and entering the ticket data into a ticketing system associated to the technical resource. [Ritche transmitted ticket information gets analyzed and entered if accepted in a ticketing system ¶22, ¶39 "information included in the job tickets be correct and the job tickets be issued to the appropriate maintenance centers 48, 68."]

As to dependent claim 6, the rejection of claim 4 that is incorporated. Ritche, Rao and Johansson further teach wherein entering the ticket data into the ticketing system comprises providing the ticket data indirectly to the ticketing system via an email message sent to an email address associated to the ticketing system. [Ritche email for ticketing ¶23]

As to dependent claim 7, the rejection of claim 1 that is incorporated. Ritche, Rao and Johansson further teach wherein collecting additional information regarding the issue from the end user comprises displaying a graphical user interface ("GUI") on a display of the computing 

As to dependent claim 10, the rejection of claim 1 that is incorporated. Ritche, Rao and Johansson further teach further comprising, upon detecting the press of the dedicated physical button by the end user, sending, by the computing device, an alert message to the remote server before collecting the additional information or the additional system diagnostic data, [Rao button leads to server register message (alerts customer service) ¶39] 
the remote server configured to make information regarding pending issues to the technical resource based on a plurality of alert messages received.  [Rao contacts a representative CCR (resource) ¶37-¶39]

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ritche in view of Rao and Johansson, as applied in the rejection of claim 1 above, and further in view of Abbott (US 20160173486 A1 hereinafter Abbott) 

As to dependent claim 3, Ritche, Rao and Johansson teach all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Ritche, Rao and Johansson do not specifically teach where the screenshots and event data related to each of the plurality of significant events are stored in a deque in the memory configured to hold a specific number of screenshots.
However, Abbott teaches where the screenshots and event data related to each of the plurality of significant events are stored in a deque in the memory configured to hold a specific 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche, Rao and Johansson by incorporating the where the screenshots and event data related to each of the plurality of significant events are stored in a deque in the memory configured to hold a specific number of screenshots disclosed by Abbott because all techniques address the same field of customer service and by incorporating Abbott into Ritche, Rao and Johansson enhances automates and provides more useful information to customer representatives. [Abbott ¶11]

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ritche in view of Rao and Johansson, as applied in the rejection of claim 1 above, and further in view of Abbott 

As to dependent claim 5, Ritche, Rao and Johansson teach all the limitations as set forth in the rejection of claim 1 that is incorporated. Ritche, Rao and Johansson do not specifically teach wherein entering the ticket data into the ticketing system comprises providing the ticket data directly to the ticketing system through an application programming interface ("API") available over a network connection between the remote server and the ticketing system.
However, Abbott teaches wherein entering the ticket data into the ticketing system comprises providing the ticket data directly to the ticketing system through an application programming interface ("API") available over a network connection between the remote server and the ticketing system. [Abbott rest web service (API) ¶12]


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ritche in view of Rao and Johansson, as applied in the rejection of claim 10 above, and further in view of Reiner et al. (US 9495062 B1 hereinafter Reiner).

As to dependent claim 11, Ritche, Rao and Johansson teach all the limitations as set forth in the rejection of claim 10 that is incorporated. 
Ritche, Rao and Johansson do not specifically teach wherein the information regarding pending issues includes a display of a heatmap indicating a location related to each of the plurality of alert messages. 
However, Reiner teaches wherein the information regarding pending issues includes a display of a heatmap indicating a location related to each of the plurality of alert messages. [heat map with alerts Col. 25-26 Ln. 65-12 "Notice in FIGS. 12A-14, each of IT objects 1211 and 1221 is shown in a " heat-map" view with color-coded symbols or icons representing the status 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the customer service systems by Ritche, Rao and Johansson by incorporating the wherein the information regarding pending issues includes a display of a heatmap indicating a location related to each of the plurality of alert messages disclosed by Reiner because all techniques address the same field of customer service and by incorporating Reiner into Ritche, Rao and Johansson improves sharing of information between users and maintain IT data in a more cost effective manner. [Reiner Col. 2 Ln. 30-51].

Claims 12, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ritche in view of Rao, Johansson, and Polyakov et al. (US 20160037126 A1 hereinafter A1)

As to independent claim 12, Ritche teaches a system comprising: [service system ¶21]
a computing device; [client device ¶28]
and a remote server connected to the computing device over a network, the computing device configured to [server ¶28]
monitor and collect real-time computer usage data and system diagnostic data from the computing device during use by an end user prior to occurrence of an issue, the real-time computer usage data including events comprising of user input detected by an operating system of the computing device, [monitoring tool monitors and receives information (collects data) in real time including OS (¶70), ¶21 "In this regard, a monitoring center 70 with a monitoring tool 
collect additional system diagnostic data about the computing device at a time of occurrence of the issue, [collects geographic, name and other device data ¶42-¶43 "information is useful for completion of the job ticket to allow maintenance personnel to locate the device"] 
collecting information regarding a hardware state of the computing device, [error data about device ¶15 "a device or a communication pathway in the network is faulting"]
collecting information regarding a network connection of the computing device, [monitors communication pathway ¶14 "monitoring of communication pathway problems including determining a downtime and updating a display on a user interface of existing availability and downtimes"]
collecting, by the computing device, additional system diagnostic data about the computing device at the time of occurrence of the issue; [collects geographic, name and other device data ¶42-¶43 "information is useful for completion of the job ticket to allow maintenance personnel to locate the device"]
checking a system uptime of the computing device, and [availability ¶14"display on a user interface of existing availability and downtimes"]
upon completion of the execution of a last of the plurality of data collection tasks, transmit the collected real-time computer usage data, additional information, and additional 
Ritche does not specifically teach a dedicated physical button connected to the computing device, detect a press of the dedicated physical button by the end user indicating the issue has occurred, upon detecting the press of the dedicated physical button, collect additional information regarding the issue from the end user.
However, Rao teaches a dedicated physical button connected to the computing device; [Fig. 2 171 illustrates a dedicated callme button ¶21]
detect a press of the dedicated physical button by the end user indicating the issue has occurred, [detects input on a CallMe button for customer service (has issue) ¶39 "when a customer/subscriber activates a user input such as the CallMe button 171 of FIG. 2. Such a user input device may be provided on the electronic device 107 to allow a user to automatically register for customer care service."]
upon detecting the press of the dedicated physical button, collect additional information regarding the issue from the end user [collects and communicates a profile upon button press ¶39 "electronic device may be capable of communicating such a device profile automatically to a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche by incorporating a dedicated physical button connected to the computing device, detect a press of the dedicated physical button by the end user indicating the issue has occurred, upon detecting the press of the dedicated physical button, collect additional information regarding the issue from the end user disclosed by Rao because both techniques address the same field of customer service and by incorporating Rao into Ritche enhances diagnostics of distribution and operating errors within the distributed computer network providing error correction [Rao ¶13-¶14]
Ritche and Rao fail to teach executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and collecting a list of recorded events on the computing device; 
However, Johansson teaches executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and [Parallel operations (Col. 21 Ln. 40-55) including screenshots Col. 8 Ln. 5-38 "a user interface 120 may include a screen capture representative of a portion of a display output that was presented by the first user device 104(1) at the time the error 110 occurred."]
collecting a list of recorded events on the computing device; [logs Col. 13 Ln. 3-24 ]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche and Rao 
Ritche, Rao and Johansson do not specifically teach automatically generate an annotated slideshow of significant event screenshots from the screenshots and event data associated with the significant events stored in the memory,
However, Polyakov teaches automatically generate an annotated slideshow of significant event screenshots from the screenshots and event data associated with the significant events stored in the memory, [Creates annotations for each snapshot into a report (slideshow)  ¶78 "Each bookmark identifies the frame at the specific time. Each bookmarked frame can be extracted into an image capture and the bookmarked images can be selected to produce a snapshot image report. Each bookmarked timestamp, image, or snapshot can be annotated in order to provide a short name, phrase, or a sentence that can be browsed quickly."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche, Rao and Johansson by incorporating the automatically generate an annotated slideshow of significant event screenshots from the screenshots and event data associated with the significant events stored in the memory disclosed by Polyakov because all techniques address the same field of customer service and by incorporating Polyakov into Ritche, Rao and Johansson improves 

As to independent claim 17, Ritche teaches a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor of a computing device, cause the computing device to: [computer with processor and memory ¶24]
monitor and collect real-time computer usage data and system diagnostic data from the computing device during use by an end user prior to occurrence of an issue, the real-time computer usage data including events comprising of user input detected by an operating system of the computing device, [monitoring tool monitors and receives information (collects data) in real time including OS (¶70), ¶21 "In this regard, a monitoring center 70 with a monitoring tool 76 is provided that is configured to, among other tasks, receive error alerts, perform server and network diagnostics (i.e., differentiate between server or network device problems and network communication problems and select specific diagnostic tools based on such differentiation), retrieve useful information from the alerts, determine when and whether a job ticket should be created, and based on such determination to pass the parsed error alert information to a service ticket mechanism 96."]
collect additional system diagnostic data about the computing device at a time of occurrence of the issue, [collects geographic, name and other device data ¶42-¶43 "information is useful for completion of the job ticket to allow maintenance personnel to locate the device"] 
collecting information regarding a hardware state of the computing device, [error data about device ¶15 "a device or a communication pathway in the network is faulting"]

collecting, by the computing device, additional system diagnostic data about the computing device at the time of occurrence of the issue; [collects geographic, name and other device data ¶42-¶43 "information is useful for completion of the job ticket to allow maintenance personnel to locate the device"]
checking a system uptime of the computing device, and [availability ¶14"display on a user interface of existing availability and downtimes"]
upon completion of the execution of a last of the plurality of data collection tasks, transmit the collected real-time computer usage data, additional information, and additional system diagnostic data along with the generated annotated slideshow of significant event screenshots to the remote server to be used in creation of a ticket in a ticketing system. [Fig. 2 illustrates putting useful information in a ticket (curates 130) after collecting data (error data 112,114) and additional data (geographic and device data ¶42-¶43) ¶21-¶22 "retrieve useful information from the alerts, determine when and whether a job ticket should be created, and based on such determination to pass the parsed error alert information to a service ticket mechanism 96. [0022] The service ticket mechanism 96 automatically downloads and edits a job ticket template"] [transmits created job ticket to maintenance center (servers ¶31-¶33) ¶17 "The job ticket is then transmitted to the corresponding maintenance center."]
Ritche does not specifically teach a dedicated physical button connected to the computing device, detect a press of the dedicated physical button by the end user indicating the issue has 
However, Rao teaches a dedicated physical button connected to the computing device; [Fig. 2 171 illustrates a dedicated callme button ¶21]
detect a press of the dedicated physical button by the end user indicating the issue has occurred, [detects input on a CallMe button for customer service (has issue) ¶39 "when a customer/subscriber activates a user input such as the CallMe button 171 of FIG. 2. Such a user input device may be provided on the electronic device 107 to allow a user to automatically register for customer care service."]
upon detecting the press of the dedicated physical button, collect additional information regarding the issue from the end user [collects and communicates a profile upon button press ¶39 "electronic device may be capable of communicating such a device profile automatically to a customer care server such as, for example, the customer care server 157, when a customer/subscriber activates a user input such as the CallMe button 171 of FIG. 2"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche by incorporating a dedicated physical button connected to the computing device, detect a press of the dedicated physical button by the end user indicating the issue has occurred, upon detecting the press of the dedicated physical button, collect additional information regarding the issue from the end user disclosed by Rao because both techniques address the same field of customer service and by incorporating Rao into Ritche enhances diagnostics of distribution and operating errors within the distributed computer network providing error correction [Rao ¶13-¶14]

However, Johansson teaches executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and [Parallel operations (Col. 21 Ln. 40-55) including screenshots Col. 8 Ln. 5-38 "a user interface 120 may include a screen capture representative of a portion of a display output that was presented by the first user device 104(1) at the time the error 110 occurred."]
collecting a list of recorded events on the computing device; [logs Col. 13 Ln. 3-24 ]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche and Rao by incorporating the executing concurrently on the computing device a plurality of data collection tasks from a group of data collection tasks comprising taking current screenshots of all displays connected to the computing device, and collecting a list of recorded events on the computing device disclosed by Johansson because all techniques address the same field of customer service and by incorporating Johansson into Ritche and Rao improves ability to find possible causes of error and more appropriate remedial action [Johansson Col. 1 Ln 58-67]
Ritche, Rao and Johansson do not specifically teach automatically generate an annotated slideshow of significant event screenshots from the screenshots and event data associated with the significant events stored in the memory,

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the monitor system by Ritche, Rao and Johansson by incorporating the automatically generate an annotated slideshow of significant event screenshots from the screenshots and event data associated with the significant events stored in the memory disclosed by Polyakov because all techniques address the same field of customer service and by incorporating Polyakov into Ritche, Rao and Johansson improves assessment of issues remotely with live video and steaming technology which further helps to lower costs of support. [Polyakov ¶14-¶16]

As to dependent claim 18, the rejection of claim 17 that is incorporated. Ritche, Rao, Johansson, and Polyakov further teach wherein forwarding the curated information and system diagnostic data to the technical resource comprises transmitting ticket data extracted from the curated information and system diagnostic data and to a ticketing system associated with the technical resource. [Ritche transmitted ticket information gets analyzed and entered if accepted in a ticketing system ¶22, ¶39 "information included in the job tickets be correct and the job tickets be issued to the appropriate maintenance centers 48, 68."]

As to dependent claim 20, the rejection of claim 17 that is incorporated. Ritche, Rao, Johansson, and Polyakov further teach containing further computer-executable instructions that cause the computer to, upon detecting the press of the dedicated physical button by the user, send an alert message to a remote server before collecting the information or the system diagnostic data, [Rao button leads to server register message (alerts customer service) ¶39]
the remote server configured to make information regarding pending issues available to the technical resource based on a plurality of alert messages received.  [Rao contacts a representative CCR (resource) ¶37-¶39]

As to dependent claim 21, the rejection of claim 12 that is incorporated. Ritche, Rao, Johansson, and Polyakov further teach wherein the created ticket includes a link to the generated annotated slideshow of significant event screenshots available on the remote server. [Johansson screenshots Col. 8 Ln. 5-38 "a user interface 120 may include a screen capture representative of a portion of a display output that was presented by the first user device 104(1) at the time the error 110 occurred."]

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ritche in view of Rao, Johansson and Polyakov as applied in the rejection of claim 12 above, and further in view of Dvorkin et al.  (US 20190208058 A1 hereinafter Dvorkin).

As to dependent claim 15, Ritche, Rao, Johansson and Polyakov teach all the limitations as set forth in the rejection of claim 12 that is incorporated. 

However, Dvorkin teaches wherein the dedicated physical button comprises a single-button device connected to the computing device through a universal serial bus ("USB") connection.[controller with one button and usb ¶51]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the customer service systems by Ritche, Rao, Johansson and Polyakov by incorporating the wherein the dedicated physical button comprises a single-button device connected to the computing device through a universal serial bus ("USB") connection disclosed by Dvorkin because all techniques address the same field of customer service and by incorporating Dvorkin into Ritche, Rao, Johansson and Polyakov enhances service with more supervised operations in the contact center surfacing more appropriate information to supervisors [Dvorkin ¶2-¶3].

As to dependent claim 16, the rejection of claim 15 that is incorporated. Ritche, Rao, Johansson, Polyakov and Dvorkin further teach wherein the single-button device is recognized as an additional keyboard by the computing device and [Dvorkin keyboard ¶51] configured to send a predetermined key combination to the computing device when the button is pressed. [Rao Key sequence or combination ¶62, ¶70]

	Response to Arguments	
Applicant's arguments filed 02/26/2021. In the remark, applicant argues that: 	


	As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Ritche in view of Rao and Johansson as set forth above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hamilton et al. (US 20140129612 A1) teaches sending application state information and device state information
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.